88 Mich. App. 791 (1979)
279 N.W.2d 317
WOODWARD
v.
KEENAN
Docket No. 30820.
Michigan Court of Appeals.
Decided March 6, 1979.
Charfoos & Charfoos, P.C. (by Thomas H. Bleakley and J. Douglas Peters), for plaintiffs.
*792 Kitch & Suhrheinrich, P.C. (by Scott A. Saurbier), for defendants P. Justin Keenan, M.D., and South Bend Clinic.
Before: D.C. RILEY, P.J., and BASHARA and P.R. MAHINSKE,[*] JJ.
AFTER REMAND.
PER CURIAM.
In our original opinion, 79 Mich. App. 543; 261 NW2d 80 (1977), we remanded the matter to the trial court for limited discovery to determine the adequacy of defendants' contacts with the State of Michigan for purposes of MCL 600.705(1); MSA 27A.705(1), MCL 600.725(1); MSA 27A.725(1). Pursuant thereto, the court below determined that defendants maintained no contracts or referral services with anyone in the state, nor did they engage in any program designed to encourage Michigan residents to make use of defendant clinic.
As defendants lacked sufficient due-process ties with this state making them amenable to the jurisdiction of our courts, we therefore affirm the court's grant of accelerated judgment for want of in personam jurisdiction, GCR 1963, 116.1(1), in accordance with our prior decision.
No costs, the construction of statues being involved.
P.R. MAHINSKE, J., not participating.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.